KRUEGER, Judge.
The offense is burglary. The punishment assessed is confinement in the state penitentiary for a term of five years.
The only question presented for review is whether or not his confession was admissible in evidence under the facts as disclosed by the record. The record reflects that on or about the 17th day of June, 1945, some person or persons at nighttime, by force, entered a store belonging to Richard Collier located at Silsbee in Hardin County, and took two shotguns, a rifle, a radio, three pistols, some shirts, and other dry goods. Some time later appellant was arrested by officers at Port Arthur, confined in jail for alleged offenses committed in Jefferson County; and while he was so confined at Port Arthur, he was unmercifully whipped and beaten until he confessed that he committed the alleged offenses; that soon thereafter the sheriff of Hardin County went to Port Arthur where appellant was in jail and took him to Kountze, in Hardin County; that after they arrived at Kountze, appellant informed the sheriff that he desired to make a confession; that after the sheriff had given him the statutory warning, he made a confession in which he informed the sheriff where some of the property taken from the burglarized store was located; that he then accompanied the sheriff to the designated place where the property was found and identified by Mr. Collier as that taken from his store on the night in question.
*401When this confession was offered in evidence, he objected thereto on the ground that it was obtained by force and threats of physical violence. The court, in the absence of the jury, heard evidence relative thereto which showed that he had been subjected to physical violence at the hands of the officers at Port Arthur, but not by the Sheriff of Hardin County. He testified, however, that the officers at Port Arthur told him that if he did not confess to the offense in Hardin County that the Sheriff would bring him back and they would repeat the whipping, and laboring under fear of being subjected to further physical violence, he made the confession in question. The court overruled the objection, admitted the confession, and then submitted the issue of whether or not his confession was obtained by force and threats of physical violence or was voluntarily made. We think that this was all appellant was entitled to. His verbal statement to the sheriff which led to the recovery of the stolen property, to which no objection was made, was sufficient to justify his conviction. Appellant cites us to the case of Thompson v. State, 63 S. W. (2d) 849 as sustaining his contention.
It is true the the facts in the instant case relative to the circumstances under which the confession was obtained are similar to the facts in the case of Thompson v. State, supra. That case was reversed because the court declined to submit the issue of whether or not it was obtained under duress, force, etc. In the instant case, the court did submit the issue to the jury, and the jury decided the same adversely to him.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.